Simpson v Syracuse Signal Sys., Inc. (2019 NY Slip Op 01944)





Simpson v Syracuse Signal Sys., Inc.


2019 NY Slip Op 01944


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ.


311 CA 18-01258

[*1]JEFFREY SIMPSON, PLAINTIFF-RESPONDENT,
vSYRACUSE SIGNAL SYSTEMS, INC., DEFENDANT-APPELLANT. 


SUGARMAN LAW FIRM, LLP, SYRACUSE (NICOLE MARMANILLO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SIDNEY P. COMINSKY, LLC, SYRACUSE (SIDNEY P. COMINSKY OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered June 6, 2018. The order denied the motion of defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court